


[owwltrhda01.jpg]
EXHIBIT 10.3




January 21, 2014


Chris Orton
Orbitz Worldwide


Dear Chris:


I am pleased to confirm our offer of the position as Chief Operating Officer,
reporting to me. Your annual base salary will be $600,000.


You will continue to be eligible to participate in the Company’s annual
incentive bonus plan (the “Bonus Plan”) provided that you are actively employed
by and in good standing with the Company and subject to the other terms,
conditions and eligibility requirements of the Bonus Plan.  Your target bonus
percentage for purposes of the Bonus Plan will be 100% of your eligible earnings
(as defined in the Bonus Plan).  Bonus payments under the Bonus Plan are
determined based on your target bonus percentage and eligible earnings during
the relevant plan period, as well as the achievement of company financial
objectives and individual performance, subject to such other terms, conditions
and criteria as the Compensation Committee (the “Compensation Committee”) of the
Orbitz Worldwide, Inc. Board of Directors may determine in its sole discretion.


With your combined annual base salary and target bonus, your target cash
compensation will be $1,200,000.


You will be eligible to receive a promotion cash award of $1,000,000.00, which
will be paid in a lump sum upon your promotion to COO. A prorated amount of the
cash award must be paid back to OWW if you voluntarily leave employment within 2
years of your promotion.
In addition, a recommendation will be made by management to the Compensation
Committee to approve an equity grant of $1,200,000 in total value during the
March 2014 annual review process. Subject to the terms and conditions of the
award agreement and your continued employment, half of this grant, or $600,000
in value, will consist of RSUs which will vest in four equal tranches on the
first, second, third and fourth anniversary dates of the grant date. Also
subject to the terms and conditions of the award agreement and your continued
employment, the other half of the equity award, or $600,000 in value, will
consist of Performance stock Units (PSUs) that will be subject to retention
based on the level of attainment of specific performance goals to be established
by the Compensation Committee. All grants of equity awards are subject to
approval by the Compensation Committee in its sole discretion.
 
With your new role, you will be eligible to receive company-paid travel
benefits, which are intended for personal use for you and your immediate family,
for travel during the term of your OWW employment.  Each calendar year, you are
eligible to receive up to $25,000 of airfare (either as airline barter or
reimbursement for airfare expenses), and up to $25,000 in reimbursement for
travel benefits such as hotel, train and car rental expenses for a total value
of $50,000/year of travel benefits. In addition, we will make available to you
and your family company-paid tickets for sports games, including the Chicago
Cubs. To the extent that these or any perquisites are taxable to you, such value
will be




--------------------------------------------------------------------------------




included in your W-2 taxable income subject to applicable withholding for taxes,
which shall be your sole responsibility.


In acceptance of this offer, please sign on the line indicated below and
scan/email it back to me.
 
I appreciate all of the hard work and commitment that you have shown to the
company since joining us, and look forward to your continued success in your new
role.


Regards,


/s/ Barney Harford


Barney Harford
Chief Executive Officer
Orbitz Worldwide, Inc.






Understood and accepted:
 
/s/ Chris Orton 1/21/14
Chris Orton Date







